Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kubo et al. (USP 10,828,925) discloses a post-processing device comprising: an intermediate tray (54); a discharge port (see at least fig.2,3); a discharge tray (26); an elevating mechanism (fig.8); however, the prior art of record does not fairly disclose or teach, regarding claim 1, “the elevating mechanism is configured to move the discharge tray to a first normal position and a first standby position positioned in a direction opposite to the gravity direction with respect to the first normal position, and to move the discharge tray to the first normal position or the first standby position according to an amount of liquid ejected from the liquid ejecting portion toward the medium before the medium comes in contact with the discharge tray or a medium previously placed on the discharge tray”, or, regarding claim 10, “when the medium includes a first medium that is initially placed on the discharge tray and a second medium that is subsequently placed on the discharge tray and a frictional force that acts between the first medium and the second medium changes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653